Citation Nr: 0948648	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-06 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1953 to June 
1954.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which reopened and denied a claim for 
service connection for migraine headaches.  In a March 2008 
Statement of the Case, the RO states that new and material 
evidence sufficient to reopen the claim has not been 
received.  Notwithstanding the RO's actions, the Board must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for a headache disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for service connection for headaches was denied 
by a rating decision in June 1954, and the Veteran did not 
appeal.  Rating decisions of April 1990 and February 2006 
declined to reopen the claim for lack of new and material 
evidence, and the Veteran did not appeal.

2.  Evidence added to the record since the February 2006 
rating decision is new, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the final February 2006 rating 
decision is new and material to the issue of service 
connection for a headache disability, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.   

Reopening a Claim for Migraine Headaches

The Veteran's original claim for service connection for 
headaches was denied by a rating decision in June 1954, 
because the evidence suggested that headaches in service were 
neuropsychiatric in origin and related to his emotional 
instability.  He did not appeal, and the decision became 
final at the end of the statutory time period.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  A request to reopen the claim for 
service connection for headaches was last denied by rating 
decision in February 2006, and the Veteran did not appeal. 
Consequently, the Veteran's claim for service connection for 
headaches can only be reopened if new and material evidence 
has been submitted since the last prior final decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The Veteran submitted a request to reopen the claim for 
compensation for headaches in June 2007.

The evidence of record at the time of the February 2006 
rating decision consisted of the Veteran's service treatment 
records and VA outpatient treatment records indicating some 
treatment for headaches.

Evidence relative to the claim for service connection for 
headaches that has been received since the February 2006 
decision includes a VA treatment note in which the examiner 
reviewed the service treatment records and, noting that the 
Veteran's headaches began in service, opined that his current 
headache disability should be service-connected.  

The Veteran's original claim for service connection was 
denied because VA examiners believed his headaches had no 
organic origin and were a symptom of another, nonservice-
connected disorder.  The recently received treatment records 
establish that the Veteran has a chronic headache disability 
which one examiner believes is associated with his active 
service.  Therefore, these records relate to an unestablished 
fact necessary to substantiate the claim, constitute new 
evidence that is material to the Veteran's claim, and raise a 
reasonable possibility of substantiating his claim.  

As evidence that is both new and material has been received, 
the claim for service connection for headaches is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a headache disability is reopened; to 
that extent only, the claim is granted.  


REMAND

The claim of service connection for a headache disability is 
reopened and must be considered de novo; however, additional 
development is warranted.  

The Veteran is seeking service connection for a headache 
disability which he contends began in service. Service 
records indicate that the Veteran was frequently ill and 
unable to perform his assigned duties.  Service treatment 
records confirm that he complained of debilitating frontal 
headaches on numerous occasions in service.  He often 
associated the headaches with eye pain and vision 
disturbances such as flashing lights and "blind spells."  
During a hospitalization for neuropsychiatric evaluation in 
January and February 1954, the Veteran reported that he had a 
pre-service history of headaches and "eye jerking" for 
which his parents had sought treatment for him.  He was found 
to exhibit nystagmus, which the ophthalmologist felt was due 
to a congenital lesion.  Nonetheless, during a psychological 
evaluation in March 1954, the Veteran was assessed with 
"emotional instability reaction" but "no disqualifying 
mental or physical diseases or defects."  He was discharged 
from active service due to inability to adapt.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b)  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Service medical records establish that the Veteran 
experienced frequent headaches in service.  Although no 
headache disability or eye disorders were noted during the 
Veteran's induction physical examination, his statements 
suggest that this condition may have been due to a congenital 
physical defect which existed prior to service.  There is 
insufficient medical evidence of record for the Board to 
determine whether the Veteran's headache disability began in 
service or existed prior to service and was permanently 
aggravated during or because of service.  A remand is 
required to afford the Veteran an appropriate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his current 
headache disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should conduct 
a thorough examination and provide a 
diagnosis for any pathology found.  Based 
on the examination and review of the 
complete record, the examiner must answer 
the following:

Does the evidence of record clearly and 
unmistakably show that the Veteran had a 
headache disorder that existed prior to 
his entry onto active duty?


If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?

If the answer is no, is it at least as 
likely as not that the current headache 
disorder had its onset in service?

A complete rationale is requested for all 
opinions expressed.   

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


